DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on January 19, 2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "112" and "110" have both been used to designate the same structure in Figs. 2, 3, 6, 8, 9 and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 line 3, the limitation “an outer appearance.”  There is insufficient antecedent basis for this limitation in the claim and the specification fails to define this limitation.
The disclosure is objected to because of the following informalities:   Page 11 line 3, Specifically,[[T]] the.  Appropriate correction is required.
Claim Objections
Claims 1, 4, and 12 are objected to because of the following informalities:  the phrase “so as” is superfluous.  For claim 1 at line 5, [[the]] air and at line 8,  the X-Y plane at line 4 for consistency.  For claim 12 at line 6, .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "outer" in claim 1 is a relative term which renders the claim indefinite.  The term "outer appearance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the claim are unclear.  Note that the term "outer appearance" is found in the specification: 
at page 26 “The outer plate 134 can be understood as a configuration that forms an outer appearance of the conductive plate 130. Specifically, the outer plate 134 may be provided in a rectangular frame shape,” and  
at page 28  “The frame 110 includes a main body frame 112 on which the conductive plate 130 is installed and an installation frame 114 on which the conductive microfibers 120 are installed.  The main body frame 112 can be understood as a configuration that forms an outer appearance of the frame 110.”
For examination on the merits, if a prior art reference teaches the limitation “a frame,” then said frame will be interpreted as one “which forms an outer appearance.”
Claim 4 recites the limitation "the Z-direction" in line 5 instead of and the Z-axis direction.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the directions thereof" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the question raised by the phrase "the directions thereof" in line 7 is: the directions thereof what?  For examination on the merits, prior art that teaches lines 1-4 will be interpreted inherently to teach the intended results recited in lines 5-7 for claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jee (US 10,384,517).
For claim 1 as interpreted, Jee discloses 1, an electrification apparatus for electric dust collection (col. 2, ll. 50-65; col. 4, ll. 10-15, 35-38) comprising:

a conductive microfiber (protrusions 121 having a plurality of fine conductive fibers 121a connected by a fixing portion 121b; Fig. 10) which is installed in the frame and generates ions in the air (col. 4, l. 43-col. 5, l. 25); and
conductive plates (110; Figs. 3, 4, 5, 12) which are installed in the frame and generate a potential difference (col. 4, ll. 61-67) with the conductive microfiber, and
wherein the conductive plates are disposed MPEP § 2144.04(IV)(B).
For claim 2, the teaching of Jee is set forth above and further discloses wherein the conductive microfiber extends in a Z-axis direction and is installed on the frame, and wherein the electrification space has a rectangular shape in an X-Y plane and is the 
For claim 3, the teaching of Jee is set forth above and further discloses wherein the conductive microfiber is positioned at a center of the electrification space in the X-Y plane (Figs. 4 and 11).
For claim 4 as interpreted, the teaching of Jee is set forth above.  Jee further discloses wherein the electrification space is a space which is closed in an X-Y direction[[s]] by the conductive plates and open[[ed]] in the Z-direction; whereas, said space which is closed in an X-Y direction (Figs. 3, 4, 5, 11).
For claim 5 as interpreted, Jee further discloses wherein the conductive microfiber is positioned at a center of the electrification space, and wherein separation distances between the conductive microfiber and the conductive plates are formed differently according to the directions thereof, which is similar to claim 3 (see section 112 above).
For claim 6, Jee further discloses further an electric wire (124 in Fig. 10) which is connected to the conductive microfiber so that a high voltage is applied to the conductive microfiber; and a ground electric wire which is connected to the conductive plates so that a ground electrode is applied to the conductive plate. Jess teaches the mounting part 130 prevents the electrostatic dust collection performance from being low due to the occurrence of unnecessary electrification (col. 6, ll. 1-14), and therefore, functions as ground or earth.  One of ordinary skill in the art recognizes that ground is the reference point in an electrical circuit from which voltages are measured, a common 
For claim 8, Jee further discloses the frame (Figs. 4, 5, 11) includes a main body frame (perimeter of 120 or 140 to which 122 or 130 are attached) on which the conductive plate (110) is installed; and an installation frame (122 or 130) on which the conductive microfiber (121) is installed, wherein both ends of the installation frame are fixed to the main body frame (Figs. 4, 5, 11).
For claim 9, the teaching of Jee is set forth above. Jee further discloses the electrification apparatus for electric dust collection according to claim 1, wherein the conductive plates (110) include an outer plate (perimeter of 120 or 140) which is formed as a rectangular frame (Figs. 3, 4, 5, 11); and inner plates which divides a space formed in the outer plate into a plurality of electrification spaces (111).
For claim 10, Jee further discloses further comprising a plurality of conductive microfibers (121a of 121), and wherein the plurality of conductive microfibers are disposed at the center of the plurality of electrification spaces, respectively (Figs. 4, 5, 11).
For claim 11, the teaching of Jee is set forth above. Jee further discloses the electrification apparatus for electric dust collection according to claim 9, wherein both ends of the inner plates are connected to the outer plate (Figs. 3, 4, 5, 11).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of Lee (US 10,464,074)
For claim 7, the teaching of Jee is set forth above.  Jee teaches the conductive microfibers is a brush with a plurality of fine conductive fibers (121 in Figs. 4, 5, 10) but .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of Chang (US 7,267,712).
For claim 12 as interpreted, the teaching of Jee is set forth above and discloses the electrification apparatus for electric dust collection according to claim 9, wherein the frame includes a main body frame to which the outer plate is coupled and an installation frame on which the conductive microfiber is installed, and which extends to one side from the main body frame, but Jee is silent for a cover frame which is coupled to the main body frame .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 13, Lofvendahl (US 10,639,968) is analogous art and teaches a plenum cover 22 that prevent objects larger than the holes of the plenum cover 22 from entering the apparatus.  However, the plenum cover 22 of Lofvendahl does not also have a through-hole which has a circular shape around the conductive microfiber.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide a mesh net which has a through-hole which has a circular shape around the conductive microfiber because none of the prior art of record suggests this modification. Therefore, Jee in view of Lofvendahl fails to teach each limitation for claim 13.
Claims 13 and 14, which depends from claim 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In this case, claim 1 is the base claim and claim 13 is the intervening claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 20070039472 teaches a field charging unit; US 20160229267 teaches an ionizing unit; US 5820660 teaches an improved dust collector; US 8889079 teaches a grid; US 5456741 teaches an ionizer; US 9914134 teaches an air cleaner; US 10414247 teaches an electric dust collector for a vehicle; and US 5055115 teaches a precipitator.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 8, 2021

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776